Citation Nr: 0126555	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran is entitled to an effective date, 
prior to March 21, 1977, for service connection for a 
psychiatric disability based on clear and unmistakable error 
(CUE). 

2.  Entitlement to service connection for skin cancer 
including as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970, and from November 1970 to September 1971.

The current appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO determined that no revision was 
warranted in the decision to grant entitlement to service 
connection for a chronic acquired psychiatric disorder prior 
to March 21, 1977, and denied entitlement to service 
connection for basal cell carcinoma including as secondary to 
AO exposure.

The veteran provided oral testimony before a RO Decision 
Review Officer is March 2000, and before the undersigned 
Member of the Board via a video conference with the RO in 
September 2001, transcripts of which have been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran did not appeal the decision in May 3, 1973, 
wherein the RO denied entitlement to service connection for a 
psychiatric disability; the RO received the initial claim for 
service connection on February 21, 1973.



2.  The RO on February 17, 1978, granted service connection 
for a psychiatric disability identified as schizophrenia 
effective from March 21, 1977, the date of receipt of the 
veteran's application to reopen the claim. 

3.  The veteran in January 1979 withdrew a substantive appeal 
of the February 1978 RO decision on the effective date for 
service connection.

4.  The May 3, 1973 and February 17, 1978 rating decisions 
did not contain any kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

5.  There was pertinent VA medical evidence, which the 
veteran had referred to in connection with his initial VA 
benefit application in 1973, that was not of record but which 
the RO was obligated to obtain in development of the claim. 

6.  The RO's failure to request pertinent VA medical evidence 
constituted grave procedural error that renders the May 1973 
rating decision nonfinal.

7.  The record does not include competent scientific or 
medical evidence, or reference the existence of such 
evidence, to establish a positive association between basal 
cell skin cancer and claimed exposure to herbicides including 
AO in Vietnam during the Vietnam era.

8.  There is no competent evidence that establishes the 
current existence of basal cell skin cancer, that such 
existed to a compensable degree during the first post service 
year, or that it is related to active service on any basis. 



CONCLUSIONS OF LAW

1.  The May 3, 1973 rating decision wherein the RO denied 
service connection for a psychiatric disability did not 
constitute CUE.  38 U.S.C.A. §§ 355, 4005 (in effect in 
1973); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 3.105, 19.109, 
19.112, 19.113, 19.118, 19.120, 19.153 (1973); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)). 

2.  The February 17, 1978 rating decision wherein the RO 
granted service connection for a psychiatric disability from 
March 21, 1977 did not constitute CUE.  38 U.S.C.A. §§ 355, 
4005 (in effect in 1978); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 
3.105, 19.109, 19.112, 19.113, 19.118, 19.120, 19.153 (1978); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)). 

3.  The May 3, 1973 rating decision, wherein the RO denied 
entitlement to service connection for a psychiatric 
disability, having contained grave procedural error, is 
nonfinal and need not be reopened to obtain a reevaluation or 
review.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.1103 (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).

4.  The criteria for an effective date for service connection 
for a psychiatric disability, retroactive to February 21, 
1973, have been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400 (2001).

5.  Basal cell skin cancer was not incurred in or aggravated 
by active service, including as secondary to AO exposure; nor 
may such disorder be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Earlier effective date for service connection

The veteran filed his initial VA compensation claim for a 
psychiatric disability in February 1973.  He reported having 
been evaluated during military service and having been seen 
at the Dallas VA in February 1973 for nerves.

The RO obtained his service medical records that showed 
complaints of nervousness and difficulty breathing.  The 
impression was hyperventilation syndrome in August 1968.  He 
was hospitalized for hysterical neurosis in May 1971 and 
given Mellaril.  Other service medical records show 
references to personal problems at this time.  Anxiety 
reaction was noted in June 1971, and he was given Mellaril 
the following month.  A psychiatric evaluation in July 1971 
found passive aggressive personality and anxiety reaction.  
The RO had other administrative records prepared in 
connection with the veteran's separation from military 
service in 1971 for unsuitability. 

The VA examiner in March 1973 reported passive aggressive 
personality.  On the examination form dated in March 1973, it 
was noted that the veteran was seen at the Dallas VA hospital 
as an outpatient for a nervous problem from February 1973 to 
the present. 

The RO issued a rating decision on May 3, 1973, wherein it 
denied service connection for a nervous condition.  The 
rating board noted the pertinent service medical records and 
the recent VA examination diagnosis of passive aggressive 
personality.  The rating board noted that passive aggressive 
personality was a congenital or developmental abnormality and 
as such it was not a disability under the law.  



The May 1973 notice letter advised the veteran of the basis 
for the denial of service connection.  The notice was sent to 
his address of record and a copy was sent to a service 
organization that appeared in his behalf.

The record shows that the veteran returned the notice letter 
in August 1973 with a handwritten statement that he claimed 
service connection for hypertension.  Other information on 
file indicates that in August 1973 the RO began the process 
to have the veteran hospitalized for observation and 
examination regarding a nervous disorder, hypertension and 
stomach disorder, but that he did not report for the 
hospitalization.  

An October 1973 note apparently from the Dallas VA medical 
facility advised the RO that the veteran had last been seen 
in February, and had not been hospitalized.  The RO had sent 
a request for a special report in August 1973.

The RO in late January 1974 sent the veteran a notice that 
his claim was denied since he failed to report for a 
scheduled examination.  The letter advised him that no 
further action or reconsideration of the claim would be taken 
unless he indicated a willingness to report for the 
examination.  The letter was sent to his "Emby" street 
address.  One VA education award document on file dated in 
January 1974 shows the veteran's address as "Embrey Dr." 
but another later in the month shows a "Emby" street 
address.  The January 1974 VA notice letter was not returned 
undelivered.

In March 1977, the veteran's representative filed a claim on 
behalf of the veteran for service connection for a nervous 
condition.  The record was supplemented with duplicate 
military administrative records and a statement from the 
veteran.  He disagreed with the RO determination that he had 
not submitted new and material evidence.  Thereafter, in 
April 1977, the RO requested all outpatient records from the 
Dallas VA medical facility from September 1971 to the 
present.



The RO received the requested records in February 1978.  They 
showed that in February 1973 the veteran was seen for marked 
tension and a lot of epigastric distress.  He reported that 
he was given Mellaril in military service, but that it was 
too strong.  The impression was anxiety reaction.  Another 
report on the same date showed a diagnosis of anxiety 
reaction.  A medical service consultant reported peptic ulcer 
disease and anxiety.

The record shows the veteran was seen again in November 1977 
with the complaint of increasing insomnia.  The assessment 
was anxiety and depression.  Another clinician in November 
1977 reported a diagnosis of schizoid.  A period of 
hospitalization from November 1977 to January 1978 showed the 
psychiatric diagnosis was chronic latent type schizophrenia.  
A physician's handwritten statement on the hospital summary 
advised that this was a maturation of the conditions 
described as passive-aggressive personality and anxiety 
reaction in military service.

The RO issued a rating decision on February 17, 1978 wherein 
it granted service connection for schizophrenia and a 70 
percent rating effective March 21, 1977.  The RO issued 
notice in March 1978, and the veteran applied for a total 
disability rating based on individual unemployability (TDIU).  
The RO granted this benefit in March 1978, effective March 
21, 1977. 

The veteran in June 1978 disagreed with the effective date in 
March 1977, and sought compensation from March 1973, when he 
filed his initial claim.  The RO in June 1978 denied his 
request for an earlier effective date and notified him of the 
decision.  He disagreed in July 1978, and the RO issued a 
statement of the case in July 1978.  The veteran filed a 
substantive appeal in November 1978 wherein he argued that 
the VA psychiatry examination in 1973 was inadequate, that he 
never received the notice to report for examination since he 
had moved, and the VA sent correspondence to a wrong address.  

The veteran's signed statement in January 1979, submitted to 
the Board in January 1979 through his representative, 
advising that he was satisfied with the effective date for 
his 100 percent rating, and that he desired to withdraw his 
appeal.  The Board returned the case to the RO in February 
1979. noting that the appeal was withdrawn and removed from 
the Board's docket.

In August 1997 correspondence to the RO, the veteran asserted 
that VA made an "administrative error" in the February 1978 
rating, and that the effective date should have been in 
February 1973, based on CUE.  He asserted that he had the 
same symptoms in service and after service, and that VA made 
a mistake by sending an examination notice to an incorrect 
zip code.  He disagreed with the March 1998 RO decision 
without offering any substantive argument.  According to the 
statement of the case, he made essentially the same arguments 
by asserting that the RO relied on an inadequate medical 
examination, and failed to provide proper notice.  In his 
substantive appeal he once again mentioned administrative 
error as the basis for an earlier effective date.

At a RO hearing in March 2000 the veteran asserted that the 
examination was inadequate in relying on military records and 
that the notice in 1974 was incorrectly addressed (Transcript 
(T) 2, 4-6).  He read a letter from the postal service (of 
record) regarding variously addressed VA documents including 
a January 1974 form letter, clerical error and the inability 
of the postal service to complete delivery without the 
correct mailing address (T 6-8).  At the Board hearing in 
September 2001, the veteran elaborated on the previously 
stated bases for CUE in prior RO decisions in particular the 
RO failing to contact him for examination (T 3-5). 


Skin cancer as a result of exposure to AO

Service medical records note extensive heat rash in March 
1969 and tinea cruris in December 1969.  VA examinations in 
1973 and 1982 showed normal skin.  VA hospitalization in 1981 
also noted no skin abnormality and no skin problem were 
mentioned to psychiatry examiners in 1986 and 1988.  

In August 1997 the veteran applied for service connection for 
basal cell carcinoma secondary to exposure to AO.  He 
provided a copy of the notice in March 1993 from the Agent 
Orange Veteran Payment Program regarding payment for an 
approved claim.  He submitted a February 1984 pathology 
report showing basal cell epithelioma for a nevus anterior to 
the left ear.

The RO sent the veteran a development letter in November 1997 
seeking specified evidence regarding his herbicide claim.  In 
December 1997 he replied that basal cell carcinoma was first 
reported at VA in the early 1980's, and later a private 
physician reported it, as shown in the pathology report he 
submitted.  He stated that he received the "Agent Orange 
Test" at the Dallas VA in the early 1980's, and that he 
received payment from the Agent Orange program.  He said that 
in 1997 VA removed several growths.  The RO obtained VA 
medical records beginning in 1994 that mentioned actinic 
keratosis and seborrheic keratosis in 1997.  

The RO in March 1998 denied the claim and sent the veteran 
notice of the determination.  He disagreed without offering 
any substantive argument.  According to the statement of the 
case, he made essentially the same arguments at a September 
1999 RO hearing by asserting that basal cell carcinoma was 
first diagnosed in the 1980's. and had several things removed 
secondary to basal cell carcinoma.  He asserted in his appeal 
that basal cell carcinoma was due exposure to AO. 

At a RO hearing in March 2000 he recalled the problem with 
rashes and growths during military service after he returned 
from Vietnam (T 10-11).  He stated that a growth was removed 
in 1984 privately, and the diagnosis was soft tissue sarcoma.  
He said that VA removed other growths, and that the evidence 
he submitted referred to soft tissue sarcoma.  He clarified 
that he continued the claim for basal cell carcinoma (T 11-
12). 

The RO obtained additional VA clinical records from 1999 and 
2000.  In March 2000 it was noted that he had no skin rashes.  
His past medical history consisted of post-traumatic stress 
disorder, degenerative joint disease and hyperlipidemia.  


At the September 2001 Board hearing, the veteran said that he 
was seeking additional evidence that showed the diagnosis of 
basal cell carcinoma.  He said that his family doctor who he 
believed was deceased, related it to herbicides by asking if 
he had been around chemicals (T 6).  He recalled being 
treated privately in 1984 (T 7).


Criteria

Initially, the Board notes that the February 17, 1978 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
in 1973 and 1978.  

Reduction in evaluation--compensation. Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. 




The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level. Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1978).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1978).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1978).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1978) (The 1973 
version of the appellate regulations cited herein are 
essentially the same and will not be cited hereafter). 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1978).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1978).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  



If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1978).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1978).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1978).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.  

Disability compensation--(i) Direct service connection (Sec. 
3.4(b)). Day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for malignant tumor 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Claims based on service in Vietnam. (a) Service in Vietnam. 
Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. (b) Service 
connection based on service in Vietnam. Service in Vietnam 
during the Vietnam Era together with the development of non-
Hodgkin's lymphoma manifested subsequent to such service is 
sufficient to establish service connection for that disease. 
38 C.F.R. §  3.313

Vietnam era. The period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period. The 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Amendment of 
section 3.309(e) effective July 9, 2001 establishes a 
presumption of service connection for Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
based on herbicide exposure.  66 Fed. Reg. 23166-23169 (May 
8, 2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  

The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  

Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

Evaluation of studies relating to health effects of dioxin 
and radiation exposure. (a) From time to time, the Secretary 
shall publish evaluations of scientific or medical studies 
relating to the adverse health effects of exposure to a 
herbicide containing 2, 3, 7, 8 tetrachlorodibenzo-p-dioxin 
(dioxin) and/or exposure to ionizing radiation in the 
``Notices'' section of the Federal Register.  

(c) When the Secretary determines, based on the evaluation of 
scientific or medical studies and after receiving the advice 
of the Veterans' Advisory Committee on Environmental Hazards 
and applying the reasonable doubt doctrine as set forth in 
paragraph (d)(1) of this section, that a significant 
statistical association exists between any disease and 
exposure to a herbicide containing dioxin or exposure to 
ionizing radiation, Sec. 3.311a or Sec. 3.311b of this title, 
as appropriate, shall be amended to provide guidelines for 
the establishment of service connection.

(f) Notwithstanding the provisions of paragraph (d) of this 
section, a significant statistical association may be deemed 
to exist between a particular exposure and a specific disease 
if, in the Secretary's judgment, scientific and medical 
evidence on the whole supports such a decision.  38 C.F.R. §  
1.17.

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
earlier effective date exists, or was brought to the 
attention of the RO or the Board, but not requested.  The 
argument for an earlier effective date is not a purely legal 
question that the VCAA would not affect.  See for example 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  However, the 
VCAA is not applicable to CUE claims/motions which the 
veteran relies on to compel an earlier effective date.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

The RO notified the appellant of the evidence needed to 
substantiate the claim for skin cancer through the statement 
of the case, and other correspondence pertinent to the 
current claim.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.  
The appellant also appeared at hearings.  However, the 
veteran was given ample opportunity to identify evidence that 
could support the claim but he did not provide such evidence.  
The record remained open for 60 days after the Board hearing 
to allow him adequate time to obtain records he had 
mentioned, but no further evidence was received (T 7). 

The Board must observe that the RO issued a supplemental 
statement of the case in July 2001 that addressed the 
application of the VCAA to the veteran's claims.  Thereafter, 
he advised the RO that he had no additional medical evidence.  

Thus, in light of his statements and failure to indicate that 
evidence mentioned at the Board hearing is forthcoming, the 
Board finds that the relevant evidence available for an 
equitable resolution of the appellant's claim has been 
identified and obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claims.  The veteran has 
not indicated the likely existence of any evidence that has 
not already been obtained that would be crucial in the claim 
from the standpoint of substantiating compliance with the 
applicable law or VA regulations.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  No other relevant but outstanding records 
that are likely available have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  For reasons to 
be discussed below, remote VA medical records that may refer 
to AO do no assist in establishing the current existence of 
the disability at the time the claim was filed in 1997.  The 
Board believes that the summary of the first RO hearing is 
sufficient to allow the Board to proceed without a complete 
transcript, if available for the following reasons.  The 
veteran had two subsequent hearings on the issues before the 
Board to state his case.  The references to his hearing 
testimony in September 1999 were included in a supplemental 
statement of the case he received.  He did not object to the 
summarized testimony as being inaccurate or that pertinent 
testimony was overlooked. 

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Earlier effective date for service 
connection for a psychiatric disability.

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  

The veteran does argue that the RO committed CUE in 1973 and 
1978 so that means of obtaining reevaluation is brought to 
the Board.  The Board notes the argument is that the RO in 
essence committed CUE when it denied the claim on an 
incomplete record.  The Board will not provide a 
comprehensive discussion of CUE in such instances in view of 
the decision to find the 1973 claim remained, in essence, a 
pending claim at the time of the 1978 rating decision.  

It is sufficient to point out that the constructive receipt 
rule established in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
would have no application to this case since the rating 
decision at issue was prior to the date the Bell decision was 
issued, July 21, 1992.  See, for example, Damrel, 6 Vet. App. 
at 246; Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Further, any failing to develop for VA evidence or deficient 
notice would have been, in essence, a breech of the duty to 
assist, and as such it cannot be a basis for a CUE claim, 
although the record may have been incomplete as a result of 
such action.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus 
the veteran's principle arguments for CUE are more aptly 
characterized as complaints regarding the development of the 
claim and RO assistance that will not support a claim of CUE.  
Further, at the most recent RO hearing, he seemed to argue 
that CUE was the result of the RO's failure in 1978 to 
consider evidence that was only recently developed.  CUE 
claims must be based on the evidence of record at the time of 
the challenged decision (T 2-4).  

However, the Board concludes that in view of grave procedural 
error new and material evidence was not required to obtain a 
reevaluation or review of the claim in 1978, and thus the 
effective date for service connection should coincide with 
the initial claim.  In such circumstances the Board is not 
limited by the effective date rules that apply in general to 
reopened claims.  Nor does the Board need to discuss another 
potential means of obtaining review discussed in Bailey v. 
West, 160 F.3d 1360 (Fed. Cir. 1998), as the facts do not 
warrant its application.   

The Board observes that in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) the Circuit Court created a nonstatutory means to 
obtain review of a previously denied claim, holding that 
while a breach of the duty to assist is not the type of error 
that can provide the basis for a CUE claim in accordance with 
this Court's case law, in cases of grave procedural error RO 
or Board decisions are not final for purposes of direct 
appeal.  Id. at 1333.  In Hayre the Circuit Court held that a 
breach of the duty to assist in which the VA failed to obtain 
pertinent SMRs specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency is a procedural error of, at least, comparable 
gravity that vitiates the finality of an RO decision for 
purposes of direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require that 
a "garden variety" breach of VA's duty to assist, in 
the development of a claim that is well grounded, be 
construed as tolling the finality of an underlying RO 
decision, but we also believe that it would be unwise 
for this Court to extend Hayre to encompass such a 
duty-to-assist violation.  At some point, there is a 
need for finality within the VA claims adjudication 
process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--
error that may deprive a claimant of a fair opportunity 
to obtain entitlements provided for by law and 
regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

The Board observes that at the time of the 1973 and 1978 
decisions, the scope of the Secretary's duty to assist 
concerning the procurement of VA records and service medical 
records was clearly defined.  There were specific VA 
Adjudication Procedure Manual M21-1 provisions paras 22.01, 
22.02 and 25.01 for example prescribing the steps to be taken 
to obtain records.  These provisions were clear authority to 
guide the RO concerning the procurement of VA records that 
were specifically mentioned on two occasions with the initial 
claim.  

However, the RO did not seek the records until the claim was 
revisited in 1978.  The record confirmed the veteran's 
assertion of psychiatric treatment as they showed anxiety 
neurosis and were thus material to the initial determination 
of service connection.  Therefore, the failure to obtain such 
records would give rise to a grave procedural error 
comparable to that in Hayre. 

The Board believes the holding here accords due consideration 
to the VA Claims Court's explanation in Simmons of the 
relevant factors relied on by the Circuit Court in Hayre.  
First, the VA assistance sought was "specifically requested" 
since VA treatment was directly referenced.  Further, the VA 
records from early 1973 were apparently not requested until 
the review in 1978 although there had been earlier references 
to pertinent medical treatment at the time of the 1973.  The 
request to the Dallas VA in 1973 did not ask for outpatient 
records, only a special report.

VA adjudication procedures required the RO to obtain the VA 
reports since, under the circumstances, the veteran was not 
required to make a specific request.  In any event, he had 
made such a request when he identified such records on two 
occasions, in the initial VA benefit application and then on 
the examination form.  The RO did not follow up regarding VA 
records in 1973, although it seemed obvious in view of the 
medical references that more records than reflected in the 
claims file were available.  There was clearly notice of VA 
records from early 1973 relevant to the claim but not 
requested until years later.  There is recognition of the 
particularly vital role that service medical records and VA 
records can play in determining the question of in-service 
incurrence of a disability.  

It does not appear there was notice to the veteran explaining 
the failure to obtain pertinent, specifically requested and 
specified VA records.  These were essential to insuring that 
the RO would adequately develop a veteran's claim before 
deciding it on the merits.  

The opinion in Simmons noted that VA has substantively 
defined its obligation to obtain such records in its Manual 
M21-1 and recently recognized the special role of such 
records and VA's access to them by referring to VA Veterans 
Benefits Administration Letter 20-99-60 at 1 (Aug. 30, 1999) 
(directing all ROs that service medical records and VA 
medical center records are to be requested in all cases and 
considered to be records in VA custody.  This policy was long 
standing, in view of the Manual M21-1 provisions previously 
mentioned and is authority for the RO's duty to assist.  It 
was a situation where VA was in control of evidence necessary 
to prove his claim.  The VA Claims Court pointed out that 
where documents containing certain information are under VA 
control (real or constructive), failure to produce them is 
likely to frustrate an award of benefits.  Simmons, 14 Vet. 
App. at 89-90. 

As noted previously another basis to find grave procedural 
error is the failure to provide notification of denial, which 
in turn tolls the period to file a notice of disagreement.  
Hauck, 6 Vet. App. at 519.  The notice in 1973 was not 
deficient.  However, the 1973 decision was nonfinal since the 
essential records, which had been mentioned, were not 
developed for by the RO.  In essence, the initial claim 
remained a pending claim when the RO granted service 
connection n 1978.

In summary, the Board holds that Hayre as explained in Tetro 
v. Gober, 14 Vet. App. 100 (2000) and Simmons should apply in 
this case given its facts so as to render nonfinal the May 
1973 RO decision.  Further, there is no applicability of a 
CUE claim in this case and the nonfinality of the 1973 
decision renders the 1978 decision a nullity on the effective 
date determination.  

Since the claim to establish service connection for a 
psychiatric disability was a pending claim from 1973 in view 
of the grave procedural errors then, and which rendered the 
1978 RO decision a nullity on the effective date for service 
connection, the effective date should coincide with the 
February 21, 1973 date of claim.  38 C.F.R. § 3.400.  

The veteran's allegation of administrative error is 
sufficient to reasonably raise the alternative theory of 
grave procedural error, as such error is essentially 
administrative in nature.  See Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991).

The Board is not inclined to decide what rating is warranted 
for the period prior to March 21, 1977, since that 
determination has not been addressed by the RO in the first 
instance.  Nor does the Board infer or suggest that any 
particular rating is warranted for the entire period.  The 
Board, however, directs the attention of the appellant and 
the RO to the guidance recently provided in Meeks v. West, 
216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding the 
retroactive rating in claims such as the appellant's.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).


Skin cancer including as secondary to AO exposure

In order for a claim to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  

The evidence did not include any medical opinion suggesting a 
nexus between the veteran's basal cell skin cancer and AO 
exposure as service-connected.  The RO in essence reviewed 
the claim on the merits, thus the subsequent reference to a 
not well grounded claim regarding soft tissue sarcoma and a 
skin disorder as secondary to AO exposure is of no 
significance with regard to the skin cancer claim.  The Board 
recognizes that the claim may be considered on a basis other 
than AO exposure. See for example Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000);  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000) and Molloy v. Brown, 9 Vet. App. 513 (1996).  

However, as noted in the development of this case, and 
amplified in the appellant's written argument and hearing 
testimony, the claim is based solely on a link to AO exposure 
during Vietnam service with the subsequent development of a 
basal cell skin cancer.  

The Board must point out that the eligibility for a 
disability payment from the Agent Orange Veteran Payment 
Program does not automatically establish entitlement to VA 
compensation.  Brock, 10 Vet. App. at 160-62.  

Further, presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure.  VAOPGCPREC 18-97.  

The Board observes that a skin cancer has not been recognized 
as positively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era, but he has not shown a 
disability to which the liberal rules for presumptive service 
connection apply.  Therefore he is not entitled to any 
presumption of having been exposed to AO.  See, McCartt v. 
West, 12 Vet. App. 164 (1999).  The record does not allow for 
the application of 38 C.F.R. § 3.313.

And, as the Secretary has not recognized a skin cancer as 
having a positive association with AO exposure, the claim 
must fail in the absence of competent evidence supporting a 
positive relationship. McCartt, supra; 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e); see also 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41442-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  The record shows that 
the RO did advise the appellant VA did not recognize the skin 
cancer as being associated with AO exposure.  He did not 
produce evidence that he suggested did support a 
relationship.  

It appears from the Board hearing testimony that what he 
interpreted as such evidence was his own connection of 
"chemicals" to AO and thus to a skin cancer (T 6).  In 
essence he associated a general reference to chemical 
exposure as a specific link to AO.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

Implicit in the RO decision is a consideration of the January 
1994, and subsequent notices that offer no change helpful to 
this claim.  The RO was undoubtedly aware of this 
information, which had been published in the Federal Register 
as required under 38 C.F.R. § 1.17.  

The Board does not need to comment further on these notices 
other than to mention they are evaluations of scientific and 
medical studies relating to adverse heath effects of such 
exposure.  In the 1996 notice the following was observed 
regarding skin cancer:   

"...NAS, in its 1993 report, assigned skin cancer to 
a category labeled limited/suggestive evidence of 
no association with herbicide exposure.  This is 
defined as meaning that several adequate studies, 
covering the full range of levels of exposure hat 
humans are known to encounter, are mutually 
consistent in not showing a positive association 
between herbicide exposure and the particular 
health outcome at any level of exposure. There were 
many credible studies that showed no association or 
a negative association with herbicide exposure. 
(See Chapter 8 of NAS's first report.) The 1996 NAS 
report reviewed one new study (Lynge, 1993) that 
did find an excess risk of skin cancer. However, 
another new study (Bertazzi et al., 1993) found no 
increased risk of skin cancer.  Three other new 
studies (Asp et al., 1994; Collins et al., 1993; 
and Bueno de Mesquita H.B., Doornbos G., Van der 
Kuip D.A., Kogevinas M., Winkelmann R., 1993. 
Occupational exposure to phenoxy herbicides and 
chlorophenols and cancer mortality in the 
Netherlands. American Journal of Industrial 
Medicine 23:289-300) were too small to have 
sufficient statistical power to give definitive 
results. A mortality study of farmers in 23 states 
utilizing occupational information from death 
certificates (Blair et al., 1993) found an 
increased PCMR for skin cancer in white male 
farmers. The Blair study, however, did not 
correlate the increased PCMR to suspected herbicide 
exposure and did not control for other confounding 
factors. NAS felt that these studies, while not 
providing suggestive evidence of an association 
with herbicide exposure, undermined the evidence of 
no association discussed in its first report, and 
thus warranted changing skin cancer from the 
``limited/suggestive evidence of no association'' 
category to the ``inadequate/insufficient evidence 
to determine whether an association exists'' 
category. Based on the available evidence, the 
Secretary has found that the credible evidence 
against an association between skin cancer and 
herbicide exposure outweighs the credible evidence 
for such an association, and he has determined that 
a positive association does not exist.

61 Fed. Reg. at 41448.  This notice referred to the earlier 
report.  In the 1999 notice, the following was observed 
regarding basal cell skin cancer: 

"...The most compelling study reviewed by NAS was a 
Canadian community case-control study (Gallagher 
RP, Bajdik CD, Fincham S, Hill GB, Keefe AR, 
Coldman A, McLean DI, 1996. Chemical exposures, 
medical history, and risk of squamous and basal 
cell carcinoma of the skin. Cancer Epidemiology, 
Biomarkers and Prevention 5(6): 419-424.), which 
found an increased risk for squamous cell 
carcinoma, but not basal cell carcinoma, in 
individuals exposed to herbicides (OR=1.5, CI 1.0-
2.3).  The risk increased with increasing lifetime 
exposure. However, neither control for confounders 
nor assessment of exposure were adequate.  
Moreover, the findings in this study are in 
conflict with the earlier findings in the Ranch 
Hand study (Wolfe WH, Michalek JE, Miner JC, Rahe 
A, Silva J, Thomas WF, Grubbs WD, Lustik MB, 
Karrison TG, Roegner RH, Williams DE, 1990. Health 
status of Air Force veterans occupationally exposed 
to herbicides in Vietnam. I. Physical health. 
Journal of the American Medical Association 264: 
1824-1831.) of an increased incidence of basal cell 
carcinoma, but not squamous cell carcinoma. The 
study of Swedish fishermen (Svensson et al., 1995) 
showed a statistically significant increase in the 
incidence of such cancers (RR=2.3, CI 1.4-3.5) 
among the fishermen who ate more of the fish 
potentially containing higher levels of 
organochlorine compounds. However, this study 
provided no measurements of the levels of TCDD or 
arsenic in either fish or fishermen. Other studies 
reviewed by NAS generally reported no statistically 
significant increases of basal cell or squamous 
cell carcinomas in exposed groups. Again, NAS did 
not feel that the evidence warranted altering its 
prior determination that there was inadequate or 
insufficient evidence of an association between 
exposure to herbicide agents and the subsequent 
development of basal cell and squamous cell 
carcinomas. Accordingly, based on all available 
evidence, the Secretary has found that the credible 
evidence against an association between these skin 
cancers (malignant melanoma, basal cell carcinoma, 
and squamous cell carcinoma) and herbicide exposure 
outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist."

64 Fed. Reg. at 59242.

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  The RO asked for additional 
information that is specific to the factual determination 
regarding AO exposure and its link to the claimed skin 
cancer.  However, nothing mentioned in the medical reports of 
record supported a current primary basal cell skin cancer in 
the veteran's case.  As significant to the merits 
adjudication is medical evidence of a current diagnosis of 
the claimed skin cancer.  The RO obtained the VA records that 
the veteran mentioned and these did not report skin cancer 
either currently or by history.  Actinic keratosis and 
seborrheic keratosis were shown currently.  

Assuming without argument that the basal cell epithelioma in 
1984 was a diagnosis of basal cell skin cancer, current 
evidence of the disability is needed to support the claim.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997). 

From the perspective of direct causation, that being a link 
between the development of skin cancer with the veteran's 
service in Vietnam and exposure to AO, the Board must observe 
that no competent medical opinion was offered supporting this 
theory of a causal connection.  The written argument and 
testimony has focused on AO exposure as the basis for the 
development of this disease, so favorable consideration may 
be afforded under applicable law and regulations if the 
evidence favors the claim.  

However, the appellant has not offered any medical literature 
specific to AO.  In any event, such information must be more 
than generic information, and present at least plausible 
causality or connection based upon objective facts.  Wallin 
v. West, 11 Vet. App. 509 514 (1998), Sacks v. West, 11 Vet. 
App. 314, 317 (1998), Libertine v, Brown, 9 Vet. App. 521, 
523 (1996).  The appellant's main argument repeatedly claims 
a causal relationship between skin cancer and his claimed 
exposure to herbicides, specifically AO, in Vietnam.  

The chronology apparent from the recorded treatment history 
supports the initial manifestation of the disease several 
years after service.  The assertion of a nexus between the 
disability and AO exposure is solely the appellant's.  He has 
not offered competent evidence of a positive association 
between the claimed AO exposure and the basal cell disease.  

A comprehensive review of the record, including service 
medical records, was completed and nothing in the medical 
evidence was pointed to as supportive of his claim of a nexus 
to service based on claimed exposure to AO.  The Board has 
commented as to why it does not find the evidence of 
probative value in his favor and why no further development 
is mandated at this time. 




In summary, the evidence viewed objectively is against the 
appellant on the crucial questions of whether the basal cell 
skin cancer, if present, is a result of claimed exposure to 
AO in Vietnam.  The medical and scientific evidence does 
preponderate against the claim, and the claim should be 
denied.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for basal cell carcinoma 
including as secondary to AO exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The May 3, 1973 and February 17, 1978 rating decisions did 
not constitute CUE.  

The May 3, 1973 rating decision, wherein the RO denied 
entitlement to service connection for a psychiatric 
disability, having contained grave procedural error, is 
nonfinal and an application to reopen was not required to 
obtain a reevaluation or review of the claim.  The appeal for 
an earlier effective date for service connection of February 
21, 1973 is granted.


Entitlement to service connection for skin cancer including 
as secondary to AO exposure is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

